DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.
 Response to Amendment/Claim Status
The Office acknowledges the applicant's amendments after the Final Office Action dated 7/15/2020. Claims 1, 14 and 18 have been amended. No claims were cancelled; and no new claims were added. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al (US 2011/0127654 A1-prior art of record, hereafter Weng).
Re claim 1, Weng discloses in FIG. 12 (with references to FIGS. 1, 2 and 3B) an apparatus comprising:
a substrate (172; ¶ [0106]) having a ground plane (181; ¶ [0034]) and a top side (upper plane) to carry a microelectronic die (106; ¶ [0106]), the top side (upper plane) further having a conductive pad (183; ¶ [0033]) coupled to the ground plane (181) a microelectronic die (106; ¶ [0106]) having a bottom (lower) side attached to the substrate (172) and a top (upper) side opposite the bottom (lower) side; and
a plurality of bond wires (175; ¶ [0108]) connected to the top conductive pad (183) to form a wire mesh (¶ [0108]) electromagnetic interference shield (170; ¶ [0106]) for the substrate (172), the plurality of bond wires of the wire mesh (175) having a curvature (as depicted in FIG. 12) over (above) the microelectronic die (106), and the plurality of bond wires (175) of the wire mesh (170) separate and distinct (two different structures) from the conductive pad (183).
For the record, the expression “a curvature over a microelectronic die” is being interpreted to mean that the plurality of bond wires of the wire mesh (electromagnetic interference shield, 170) of Weng spans from one side to the other side of the microelectronic die (106), where portions 173/174 of 170 have lateral surfaces which are over (vertically above) the microelectronic die (106) that do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.   

Re claim 14, Weng discloses in FIGS. 12-13C a method comprising:
forming a substrate (172 in FIG. 13A; ¶ [0106]) with a ground plane (181 in FIG. 13A; ¶ [0034]), a connector array (135 in FIG. 12; ¶ [0033]) to attach to die (106; ¶ [0106]), and a top side conductive pad (183; ¶ [0033]) coupled (electrically and physically) to the ground plane (181);
attaching a die (106 in FIG. 12; ¶ [0106) to the connector array (135); and
attaching a plurality of bond wires (175 in FIG. 13B; ¶ [0108]) to the top conductive pad (183) to form a wire mesh (¶ [0108]) electromagnetic interference shield (¶ [0106]) for the substrate (172), the plurality of bond wires of the wire mesh (175) having a curvature (as depicted in FIG. 12) over (above) the microelectronic die (106), and the plurality of bond wires (175) of the wire mesh (170) separate and distinct (two different structures) from the conductive pad (183).
For the record, the expression “a curvature over a microelectronic die” is being interpreted to mean that the plurality of bond wires of the wire mesh (electromagnetic interference shield, 170) of Weng spans from one side to the other side of the microelectronic die (106), where portions 173/174 of 170 have lateral surfaces which are over (vertically above) the microelectronic die (106) that do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7; 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0006745 A1-prior art of record) in view of Weng et al (US 2011/0127654 A1-prior art of record, hereafter Weng).
Re claim 1, Nishimura discloses in FIG. 4 (with references to FIGS. 1, 2 and 3B) an apparatus comprising:
a substrate (9; ¶ [0022]) having a ground plane (11; ¶ [0022]) and a top side (upper plane) to carry a microelectronic die (21; ¶ [0022]), the top side (upper plane) further having a conductive pad (13/12/27; ¶ [0022]) coupled to the ground plane (11) a microelectronic die (10; ¶ [0022]) having a bottom (lower) side attached to the substrate (9) and a top (upper) side opposite the bottom (lower) side; and
a plurality of bond wires (ground wiring layer 30;  ¶ [0029]) connected to the top conductive pad (13/12/27) to form a wire mesh (¶ [0025]) electromagnetic interference shield (¶ [0011]) for the substrate (9), and the plurality of bond wires of the wire mesh (30) separate and distinct (two different structures) from the conductive pad (13).
Nishimura fails to disclose the plurality of bond wires of the wire mesh (30) having a curvature over the microelectronic die (10).

However,
Weng discloses in FIG. 12 an apparatus comprising: an electromagnetic interference shield (170; ¶ [0106]) having a curvature (as depicted in FIG. 12) over a microelectronic die (106; ¶ [0106]).
For the record, the expression “a curvature over a microelectronic die” is being interpreted to mean that the plurality of bond wires of the wire mesh (electromagnetic interference shield, 170) of Weng spans from one side to the other side of the microelectronic die (106), where portions 173/174 of 170 have lateral surfaces which are over (vertically above) the microelectronic die (106) that do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.   
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura such that the plurality of bond wires of the wire mesh have a curvature over the microelectronic die as disclosed by Weng as a design choice (MPEP § 2144.04) for forming the plurality of bond wires, which could reduce/relieve the stress/strain of the plurality of bond wires when bent at 90-degree angles.

Re claim 2, Nishimura discloses the apparatus of Claim 1, wherein the die (10) is rectangular (in cross-section), wherein the top conductive pad (13/12/27) is on each of the four sides (frame shape under 12 in FIG. 2; ¶ [0023]) of the die (10), and wherein the bond wires (30) each extend over the top (upper) side of the die (10) each from one (left) side of the die to an opposite (right) side of the die.

Re claim 3, Nishimura discloses the apparatus of Claim 2, wherein the bond wires (30) are orthogonally (crossed in FIG. 3B) arranged to form the wire mesh (¶ [0025]) and to act as a Faraday cage (due to substantially identical structure; see MPEP § 2112.01) over the die (10).

 a distance smaller than an anticipated wavelength of electromagnetic interference.
However, Weng discloses the shield (shield 170 as a mesh) is separated by a distance smaller than an anticipated wavelength of electromagnetic interference (¶ [0108]) as part of the formation plurality of bond wires having a curvature as discussed for claim 1. 

Re claim 7, Nishimura discloses the apparatus of Claim 1, wherein the pads (13) are formed by an embedded wiring layer (unlabeled wiring under 13/over 11) of the substrate (9) that is exposed from the top (upper) surface of the substrate.
The limitation by ablating a dielectric layer of the substrate is a Product-by-Process limitation. However, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where theproduct can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979). See MPEP § 2113.

Re claim 14, Nishimura discloses in FIG. 4 (with references to FIGS. 1, 2 and 3B) a method comprising:
forming a substrate (9; ¶ [0029]) with a ground plane (11; ¶ [0029]), a connector array (unlabeled flip-chip array; ¶ [0023]) to attach to die (semiconductor devices 21; ¶ [0022]), and a top side conductive pad (13/12/27; ¶ [0029]) coupled (electrically and physically) to the ground plane (11);
attaching a die (10; ¶ [0029]) to the connector array (unlabeled flip-chip array under 10); and
attaching a plurality of bond wires (30; ¶ [0025] and [0029]) to the top conductive pad (13/12/27) to form a wire mesh (¶ [0025]) electromagnetic interference shield (¶ [0011]) for the substrate (9), and the plurality of bond wires of the wire mesh (30) separate and distinct (two different structures) from the conductive pad (13/12/27).

Nishimura fails to disclose the plurality of bond wires of the wire mesh (30) having a curvature over the microelectronic die (10).

However,
Weng discloses in FIG. 12 an apparatus comprising: an electromagnetic interference shield (170; ¶ [0106]) having a curvature (as depicted in FIG. 12) over a microelectronic die (106; ¶ [0106]).
For the record, the expression “a curvature over a microelectronic die” is being interpreted to mean that the plurality of bond wires of the wire mesh (electromagnetic interference shield, 170) of Weng spans from one side to the other side of the microelectronic die (106), where portions 173/174 of 170 have lateral surfaces which are over (vertically above) the microelectronic die (106) that do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.   
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura such that the plurality of bond wires of the wire mesh have a curvature over the microelectronic die as disclosed by Weng as a design choice (MPEP § 2144.04) for forming the plurality of bond wires, which could reduce/relieve the stress/strain of the plurality of bond wires when bent at 90-degree angles.

Re claim 17, Nishimura discloses the apparatus of Claim 14, wherein the top conductive pad (13) is on each of the four sides (FIG. 2) of the die (10), wherein the bond wires (30 as in FIG. 3B) each extend over the die (10) each from one side of the die to an opposite side the die and are orthogonally arranged to form the wire mesh (¶ [0025]) and to act as a Faraday cage over the die, and wherein the bond wires are separated by a distance smaller than an anticipated wavelength of electromagnetic interference (see claims 2, 3 and 4 above).

Claims 5, 13; and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Weng as applied to claim 1; and claim 14 above, and further in view of Sasaki et al (US 2010/0237492 A1-prior art of record, hereafter Sasaki).
Re claim 5, of Nishimura discloses the apparatus of Claim 2, wherein the substrate (9) has a connector array (flip-chip array; ¶ [0023]) to electrically connect to the die (10), wherein the connector array is within a cavity (frame shape of 13/12/27; ¶ [0023]) on the substrate (9), and wherein the conductive pad (13/12/27) is not in the cavity (frame) so that the conductive pad (portion 12/27 of 13/12/27) is above (over) the top (upper) side of the die (10), but fails to disclose wherein the connector array (flip-chip array) is within a cavity in the substrate (9).
However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) an apparatus comprising: a substrate (printed wiring board 20; ¶ [0076]) having a ground plane (G; ¶ [0078]) and a top side (embedded in 20 above layer 14; ¶ [0079]); wherein the substrate (20) has a connector array (under chip 1B) to electrically connect to the die (1B; ¶ [0077]-[0078]), wherein the connector array is within a cavity (embedded; ¶ [0018] and [0082]) in the substrate (20).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Weng such that the connector array (flip-chip array) is within the cavity in the substrate (9) as disclosed by Sasaki in order to form thinner packaged structures comprising embedded devices.

 the substrate (9) and forming the connector array (flip-chip array) in the cavity and wherein attaching the die (10) comprises attaching the die to the connector array within the cavity.
However, Sasaki discloses wherein a die (1B; ¶ [0076]) is coupled (electrically through L3; [0076]-[0077]) to the ground plane (G) through the substrate (20); and forming a cavity (for embedded chip 1B; ¶ [0018] and [0082]) in the substrate (20) and forming the connector array (lands under 1B) in the cavity and wherein attaching the die (1B) comprises attaching the die to the connector array within the cavity (as in FIG. 1; ¶ [0054]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure and method of Nishimura and Weng such that the die (10) is coupled to the ground plane (11) through the substrate (9); and further comprising forming a cavity in the substrate (9) and forming the connector array (flip-chip array) in the cavity and wherein attaching the die (10) comprises attaching the die to the connector array within the cavity as disclosed by Sasaki in order to form thinner packaged structures comprising embedded devices.

Claims 6, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Weng and Sasaki as applied to claim 5; and claim 15 above, and further in view of Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).
 microelectronic die stacked over the first die (10 of Nishimura) within the cavity and wherein the bond wires (30 of Nishimura) are also over the second microelectronic die.
However, Hwang discloses in FIG. 1B an apparatus comprising: embedded stacked devices, a second microelectronic die (5th semiconductor chip 128b; ¶ [0028]) stacked over a first die (2nd semiconductor chip 128b; ¶ [0028]) within a cavity (embed in encapsulation 140; ¶ [0022]), and wherein bond wires (135; ¶ [0028]) are over (above) the first (122b) and second (128b) microelectronic die.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Weng and Sasaki such that a second microelectronic die is stacked over the first die within the cavity and wherein the bond wires are also over the second microelectronic die to configure high-speed logic and/or memory devices (Hwang; ¶ [0025]) having the EMI protection as disclosed by Sasaki and Nishimura and Weng.

Re claim 8, Nishimura and Weng and Sasaki disclose the apparatus of Claim 7, wherein the top (upper) side of the die (10) is the back side, but fails to disclose the die further comprising a back side metallization layer and wherein the bond wires (30) are each coupled to the top conductive pad at one end and to the back side metallization at the other end.
However, Hwang discloses in FIG. 1B an apparatus comprising: a device (120b; ¶ [0028]), wherein a top (upper) side of the die (120b) is the back side, the die 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Weng and Sasaki such that the device of Hwang is used, where the die further comprises a back side metallization layer and wherein the bond wires are each coupled to the top conductive pad at one end and to the back side metallization at the other end to configure high-speed logic and/or memory devices (Hwang; ¶ [0025]) having the EMI protection as disclosed by Sasaki and Nishimura and Weng.

Re claim 9, Nishimura and Weng and Sasaki disclose the apparatus of Claim 8, wherein the die (10) has a front (under) side coupled to the connector array (flip-chip array), but fails to disclose wherein the back side metallization is coupled to the ground plane (11) through the front side of the die and the connector array.
However, the limitations of the back side metallization is coupled to the ground plane through the front side of the die and the connector array would be satisfied by the device of Hwang (120b; see claim 8) having its backside coupled to the ground plane through the front side of the die and the connector array.

Re claim 10, Nishimura and Weng and Sasaki disclose the apparatus of Claim 1, wherein the substrate (9) has a connector array (flip-chip array) to electrically connect to 
However, Hwang discloses in FIG. 1B an apparatus comprising: device (120b) further comprises a back side metallization layer (136) and wherein bond wires (135) are each coupled to a top conductive pad (110) at one end and to the back side metallization at the other end (see claim 8 above) as part of the formation of stacked high-speed devices with EMI protection (see claim 6).

Re claim 11, Nishimura and Weng and Sasaki disclose the apparatus of Claim 10, but fail to further disclose a second microelectronic die beside the first die (10) within the cavity and wherein the bond wires are also over the second microelectronic die.
However, Hwang in FIG. 1B an apparatus comprising: a second microelectronic die (128b) beside (over) the first die (122b) within a cavity (embedded in 140) and wherein bond wires (135) are also over the second microelectronic die (see claim 6 above).


However, Hwang discloses in FIG. 1B an apparatus comprising: a device (120b; ¶ [0028]), wherein a top (upper) side of the die (120b) is the back side, the die comprising a back side metallization layer (bonding pads 136; [0028]) and wherein bond wires (135; ¶ [0028]) are each coupled to a top conductive pad (vias 110; ¶ [0028]) at one end and to the back side metallization (136) at the other end, such that attaching a plurality of bond wires comprises attaching the bond wires with one end attached to the conductive pad (of Sasaki) and the other end attached to the back side metal layer as part of the formation of stacked high-speed devices with EMI protection (see claim 6).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over and Nishimura and Weng and Sasaki as applied to claim 5 above, and further in view of Zhao et al (US 2013/0214426 A1-prior art of record, hereafter Zhao).
Re claim 12, Nishimura and Weng and Sasaki disclose the apparatus of Claim 5, wherein the bond wires (30) form a first wire mesh (¶ [0025]) over the first die (10), but fail to further disclose a second microelectronic die within the cavity, wherein the cavity has a wall and a conductive pad on the wall between the first die (10) and the second 
However, Zhao discloses ion FIG. 4 and apparatus comprising: a first microelectronic die (440a; ¶ [0052]) within a cavity (openings around semiconductor chips; ¶ [0052]) and a second microelectronic die (440a; ¶ [0052]) within the cavity, wherein the cavity (openings) has a wall (segment 410a; ¶ [0051]) and a conductive pad on the wall between the first die (440a) and the second die (440b).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Weng and Sasaki such that the cavity structure of Zhao is used, where the cavity would have a conductive pad on the wall between the first die and the second die and wherein the bond wires form a first wire mesh over the first die and a second wire mesh over the second die to isolate interference between the first die and the second die representing selective EMI isolation to individual devices as opposed to stacked or adjacent devices.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura (US 2005/0006745 A1-prior art of record) in view of Sasaki et al (US 2010/0237492 A1 -prior art of record, hereafter Sasaki) and Weng et al (US 2011/0127654 A1-prior art of record, hereafter Weng).
Re claim 18, Nishimura discloses in FIG. 18 (with references to FIGS. 1 and 7) a computing system comprising:
a printed circuit board (18; ¶ [0036]);

a package (stacked 33 and 36; ¶ [0036]) attached (electrically by solder balls 39; ¶ [0036]) to the printed circuit board (18), the package (33/36) having a substrate (wiring substrate 33) having a ground plane (11; ¶ [0029]) and a top (uppermost plane) side to carry a microelectronic die (21; ¶ [0034]), the top (upper plane) side further having a conductive pad (13; ¶ [0029]) coupled (electrically and physically) to the ground plane (11), a microelectronic die (34; ¶ [0034]) having a bottom (lower) side attached (flip-chip and underfill connected; ¶ [0023]) to the substrate (33) and a top (upper) side opposite the bottom (lower) side, and a plurality of bond wires (30; ¶ [0025] and [0036]) connected to the top conductive pad (13) to form a wire mesh (¶ [0025]) electromagnetic interference shield (¶ [0011]) for the substrate (33), and the plurality of bond wires of the wire mesh (41) separate and distinct (two separate structures) from the conductive pad (13).

A.	Nishimura fails to disclose a memory attached to the printed circuit board (18); and the plurality of bond wires of the wire mesh (41) having a curvature over the microelectronic die.
However,
Sasaki discloses in FIG. 11 (with references to FIG. 1) a computing system comprising (computer 101): a printed circuit board (upper two layers of printed wiring board 20; ¶ [0076] and [0098]); and a memory (semiconductor chip 1C; ¶ [0079] and [0100]) attached to the printed circuit board (on layer L1; ¶ [0079] and [0100]).


B.	Nishimura and Sasaki fails to disclose the plurality of bond wires of the wire mesh (41) having a curvature over the microelectronic die.
However,
However,
Weng discloses in FIG. 12 an apparatus comprising: an electromagnetic interference shield (170; ¶ [0106]) having a curvature (as depicted in FIG. 12) over a microelectronic die (106; ¶ [0106]).
For the record, the expression “a curvature over a microelectronic die” is being interpreted to mean that the plurality of bond wires of the wire mesh (electromagnetic interference shield, 170) of Weng spans from one side to the other side of the microelectronic die (106), where portions 173/174 of 170 have lateral surfaces which are over (vertically above) the microelectronic die (106) that do not have right or 90-degree angles. This is consistent with the FIGS. 5A and 10 of the instant application.   

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura such that the plurality of bond wires of the wire mesh have a curvature over the 

Re claim 19, Nishimura discloses the computing system of claim 18, wherein the printed circuit board (18) has a ground plane (26; ¶ [0038]), wherein the ground plane (11) of the substrate is connected (electrically; ¶ [0038]) to the ground 
plane (26) of the printed circuit board (18), but fails to disclose wherein the die (10) is coupled to the ground plane (11) of the substrate (9) through the substrate.
However, Sasaki discloses wherein the die (1B) is coupled (electrically by vertical portions of G between L4 and L6) to the ground plane (G under 1B) of the substrate through the substrate as part of the packaged structure comprising a memory and an RF analog signal processing semiconductor device discussed above for claim 18. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura and Sasaki and Weng as applied to claim 18 above, and further in view of Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).
Re claim 20, Nishimura and Sasaki and Weng disclose the computing system of Claim 18, wherein the substrate (20 of Sasaki) has a cavity (for embedding chip 1B; ¶ [0082]), wherein the die (1B of Sasaki) is surface mounted to a bottom surface (at lands under 1B) of the cavity, but fails to disclose wherein the die (1B or 10 of Nishimura) has a back side metal layer opposite the bottom of the cavity, and wherein the bond wires 
However, Hwang discloses in FIG. 1B an apparatus comprising: a device (120b; ¶ [0028]) has a back side metal layer (bonding pads 136; [0028]) opposite a bottom (under) side, and wherein bond wires (135; ¶ [0028]) are each coupled to a top conductive pad (vias 110; ¶ [0028]) at one end and to the back side metallization (136) at the other end.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Nishimura and Sasaki and Weng such that the device of Hwang is used, where the die further comprises a back side metal layer and wherein the bond wires are each coupled to the top conductive pad at one end and to the back side metallization at the other end to configure high-speed logic and/or memory devices (Hwang; ¶ [0025]) having the EMI protection as disclosed by Sasaki and Nishimura and Weng.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on the reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892